Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	Applicant’s arguments are persuasive.  See the rejection below which uses Ro (20110044517).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ro (20110044517).
Regarding claim 1, Ro discloses a panoramic radiography device comprising (abstract):
a memory configured to store a plurality of image frame data, wherein the plurality of image frame data is used to produce a plurality image layer (see figure 2 and pars. 33 and 39-41 and 64-66);
an image processor configured to produce a primary panoramic image and a secondary panoramic image using the plurality of image frame data, wherein an image layer of the primary panoramic image is different than an image layer of the secondary panoramic image (figure 3 and pars. 64-66),

a viewer module configured to i) provide a graphic user interface having a primary display area and a secondary display area arranged at predetermined positions, respectively ii) display the primary panoramic image at the primary display area, and iii) display the secondary panoramic image at the secondary display area, wherein the secondary display area displays the secondary panoramic image in accordance with a selection of the operator (see figure 3 and pars. 46 and 64-66, which shows the top jaw panoramic image and the bottom jaw panoramic image displayed in predetermined locations.  The panoramic images are made of the image layer frames);
Regarding claim 2, figure 3 shows that the magnification is the same.  
Regarding claims 15-16, all panoramic images have depth resolution based on the number of frames and figure 3 shows that the secondary image (item 10b is made up of more images which results in higher depth resolution).
Regarding claims 17-19, figure 3 shows that the number of frames that make up the upper and lower jaw panoramic image are different and that the lower image (read as secondary) uses more images). 
Regarding claim 20, see par. 60.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view of Ogawa (2009/0310845).
Regarding claim 3, Ro does not disclose user adjustments.  
Ogawa discloses changing the position in pars. 36 and 81-82.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Ro the ability to have to user adjust the position of interest as taught by Ogawa.  The reason is because it allows the system to show different views of an area.  
Regarding claim 10, see pars. 34-36 and figure 29 of Ogawa.

Regarding claim 13, see pars. 34-36 and 177 which teaches focus optimized.  


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view of Ogawa in further view of Zhou (200702374022).
Regarding claim 8, Ro and Ogawa do not teach the features of claim 8.
Zhou teaches this in figures 2-3 and pars. 40, 50-54.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Ro and Ogawa the ability to used block based generation method to use different images to generate a panoramic image (see Zhou pars. 8 and 15-16).
Regarding claim 9, see figures 2-3, 5-6 and pars. 40 and 50-54.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666